Cakley, Judge,
dissenting.
I respectfully dissent from the majority’s determination that appellant’s arrest was lawful. As is implicit in the majority’s discussion of the appellant’s enumerations in this connection, this case is en*453tirely dependent upon the determination of the validity of the arrest because if the arrest is invalid, the evidence obtained from the search of appellant’s wallet should have been suppressed and appellant’s subsequent statements should have been excluded.
In Durden v. State, 250 Ga. 325 (297 SE2d 237) (1982), our Supreme Court attempted to clarify the apparent overlap of criteria for lawfulness of a warrantless arrest under the federal rules and as prescribed by OCGA § 17-4-20. In Durden, the Supreme Court stated: “We find that these dual inquiries, one under federal law and one under state law, serve no useful purpose and result in complicating the law in an area which needs to be readily understood by law enforcement officers. Hence we hold that if an officer, while in the presence or vicinity of the accused, acquires ‘probable cause’ (federal) to arrest the accused outside his or her home, and fails to make such arrest, there is likely to be a failure of justice as a matter of law if the officer is required to delay the arrest until a warrant is obtained. That is to say, we find the state rule to be the same as the federal rule. An arrest and search, legal under federal law, are legal under state law.” Durden v. State, supra, 327.
The federal rule is that “an arrest is constitutionally valid if, at the moment the arrest is made, the facts and circumstances within the knowledge of the arresting officers and of which they had reasonably trustworthy information were sufficient to warrant a prudent man in believing that the accused had committed or was committing an offense. Beck v. Ohio, 379 U. S. 89, 91 (85 SC 223, 13 LE2d 142) (1964).” Durden v. State, supra, 326.
Therefore, the arrest in this case must be judged under the above-stated federal rule. Applying that federal rule to the facts of this case leads me to the inescapable conclusion that there was absolutely no lawful basis for the warrantless arrest of appellant. The sole connection between the appellant and the only crime then being investigated, attempted forgery, was the momentary meeting of appellant and Dodson in the parking lot. In fact, appellant was arrested for attempted forgery immediately upon his being identified as being “the second man in the parking lot.” Surely, a mere brief conversation in a public place by one person with someone who has, in a separate place, committed or attempted to commit a crime is not alone “sufficient to warrant a prudent man in believing that [such person] had committed or was committing an offense.” Durden v. State, supra, 326. Because I firmly believe that appellant’s arrest was unlawful, I believe that the conviction should be reversed and, therefore, I dissent.
I am authorized to state that Judge Sognier, Judge Pope and *454Judge Benham join in this dissent.